Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00580-CV

                              IN THE MATTER OF A.C., a Child

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018JUV00416
                      Honorable Daphne Previti Austin, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order of adjudication
is AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

       SIGNED February 26, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice